Citation Nr: 0204112	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  00-22 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for renal cancer with right 
nephrectomy, right ureterectomy and partial cystectomy as a 
result of exposure to certain herbicide agents, or as a 
result of exposure to ionizing radiation or on a direct 
basis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from August 1963 to August 
1967.

This appeal is from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The St. Petersburg, Florida, RO now has 
original jurisdiction over the claim.

The Board will consider entitlement to service connection for 
renal cancer on a direct basis as an included issue in the 
instant matters on appeal.

The instant appeal is advanced on the docket to correct an 
administrative error that caused significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).

The veteran's April 1999 statement in support of claim 
indicated he wanted the death of his daughter from spina 
bifida "added to his claim."  He did not state the benefit 
he sought for the unfortunate loss of his daughter.  The 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no credible, probative evidence of record of the 
veteran's exposure to herbicides in service.

2.  There is no credible, probative evidence of record of the 
veteran's exposure to ionizing radiation in service.

3.  The veteran did not develop renal cancer in service, nor 
did he have renal cancer pre-existing service that underwent 
an increase in disability during service.



CONCLUSION OF LAW

Renal cancer with right nephrectomy and partial cystectomy 
was not directly incurred in or aggravated in service, nor 
was it incurred in service as a result of exposure to 
herbicides or as a result of exposure to ionizing radiation.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1153 (West 
1991 & Supp. 2001); Pub. L. No. 107-103, § 201, Dec. 27, 
2001, 115 Stat. 976 (to be codified as amended at 38 U.S.C. 
§ 1116); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.311 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran has reported that he was diagnosed with and 
treated for renal cancer in March and April 1997 at Laguardia 
Hospital.  He has not submitted primary medical documentation 
of the cancer.  VA examination in February 1999 found the 
veteran to be status post right nephrectomy, complete right 
ureterectomy and partial cystectomy for transitional cell 
carcinoma, renal cancer no grade identified.  For purposes of 
this decision, the Board concedes the fact of status post-
operative renal cancer.

The veteran, in statements in support of his claim and in 
hearing testimony in November 2000, has asserted that he was 
exposed to "Agent Orange" [a commonly known term for those 
chemicals used in certain herbicide agents as defined by law 
and regulation.  See 38 U.S.C.A. § 1116(a)(4) (West Supp. 
2001), 38 C.F.R. § 3.307(a)(6) (2001)] and to ionizing 
radiation while in service.  Specifically, he has asserted 
that he was exposed to herbicides during live-fire training 
on Vieques, Puerto Rico, while stationed at Camp Garcia in 
1965 and 1966.  He avers that herbicides were sprayed during 
those exercises.  In his notice of disagreement and in 
hearing testimony, he identified the substance used in 
training that he averred was Agent Orange as "napalm."  See 
Hearing Transcript at 3.

The veteran has asserted that he was exposed to ionizing 
radiation while stationed at the Marine barracks, Subic Bay 
Naval Base, Philippines.  He has testified that his duty 
there as a security guard required that he patrol areas of 
the base that were posted with radiation hazard warnings.  He 
testified that the marines who patrolled such areas were not 
issued radiation dosimetry badges.

By letter of February 1999, the RO requested the veteran 
provide information necessary to enable VA to document his 
exposure to ionizing radiation.  Specifically, the RO asked 
the veteran for the dates and places of exposure, the names 
of the devices that emitted radiation, his military 
occupation, organization, and rank at the time of exposure, 
and a detailed description of his activities during the 
exposure.  The RO also asked for a description of the amount 
of time he was near any radiation emitting device, his 
proximity, and whether he wore a film badge.  The RO also 
requested the names of other servicemen with him at the time 
of his exposure.

In March 1999, the veteran responded to the request for 
information about his exposure to ionizing radiation and also 
reported about his alleged exposure to Agent Orange.  He 
reported duties and exposures as noted above.  He reported 
that he was assigned to a unit at Camp Lejeune from December 
1963 to December 1965, but he spent the summer of 1965 in 
training at Camp Garcia; he was then assigned to Subic Bay 
from December 1965 to June 1967.  He reported his medical 
treatment in the service.  He also reported a medical history 
from September 1967 to April 1997.

VA obtained the veteran's service medical records in August 
1968 and his record of service in September 1999.  The 
service medical records show essentially normal entrance and 
separation examination reports.  There is no record of renal 
or urinary tract complaint, diagnosis, or treatment.  The 
personnel records show the veteran was assigned to Camp 
Lejeune and to Subic Bay Naval Base as he reported.  His 
primary occupation prior to assignment to Subic Bay was as a 
rifleman or similar duty, and as a guard at Subic Bay.  The 
personnel records reveal no time in Vietnam.

The veteran has submitted multiple medical and scientific 
articles purporting to demonstrate, to a greater or lesser 
degree of medical or scientific certainty, a relationship 
between renal cancer of various histopathologies and chemical 
or radiation exposure.

In a December 2000 letter, VA notified the veteran of the 
information necessary to submit for his claim to be complete 
and of the evidence necessary to substantiate his claim, 
including evidence necessary to link his current condition to 
events in service.  The letter informed the veteran what VA 
would do to obtain federal and non-federal medical records in 
support of his claim.  The letter informed the veteran what 
he could do to assist VA to assist him with his claim.  The 
letter included notice of the time allowed to provide 
information or evidence in response.

The veteran returned blank a form authorizing VA to obtain 
medical records on his behalf, writing on the form that he 
had nothing further to submit.  Thereafter, he submitted 
multiple articles from the General Board of Global 
Ministries, The United Methodist Church, purporting to reveal 
multiple adverse health effects of United States naval and 
military operations on Vieques, Puerto Rico, on the residents 
there.

II.  Analysis

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA's letters of February 1999 and December 2000 fully 
informed the veteran of every element necessary to complete 
and substantiate his claim and of his rights to VA assistance 
in obtaining evidence.  His responses of March 1999 and 
January 2001 indicate he received and understood the scope of 
his and VA's respective duties in developing his claims.  An 
August 2000 statement of the case (SOC) and two supplemental 
statements of the case (SSOC), April 2000 and September 2001, 
further apprised the veteran of the application of the 
pertinent laws and regulations to his case, including the 
VCAA.  VA has discharged its duty to notify the veteran of 
all information necessary from him and it has discharged its 
duty to afford him assistance to obtain evidence.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

The veteran received a VA examination, notwithstanding that 
he has not submitted sufficient information to trigger VA's 
duty to afford him an examination or obtain a medical opinion 
in his case, in that he has not provided medical evidence 
linking his renal cell cancer with his military service.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The articles he has submitted 
cannot provide evidence of a link between his renal cancer 
and his service, because they are purely hypothetical in the 
absence of credible evidence of his exposure to Agent Orange 
or to ionizing radiation, as is discussed below.

Whereas the September 2001 SSOC shows that VA considered the 
VCAA after notifying the veteran of it, there is no prejudice 
to the veteran in its application by the Board in this 
decision.  Although the RO did not consider the more recently 
promulgated regulations, 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), the regulations neither add 
nor abrogate any substantive right under the VCAA.  There is 
no prejudice to the veteran in the Board's application of the 
regulations in this case.  VAOPGCPREC 16-92; Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).

In performing a thorough adjudication of the veteran's 
claims, the RO initially considered direct service connection 
for renal cancer, as revealed by the August 2000 SOC.  The 
veteran's testimony addressed the issue of direct service 
connection; he addressed the latency of cancer and opined as 
to the improbability that it would manifest in service.  
Consequently, there is no prejudice to the veteran in the 
Board's instant decision regarding service connection on a 
direct basis.  Id. 

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

The veteran has alleged that his renal cancer is attributable 
to exposure to Agent Orange, or that it is attributable to 
exposure to ionizing radiation.  With respect to the claim 
for cancer due to Agent Orange, renal cancer is not subject 
to any presumption of incurrence in service, even if exposure 
to Agent Orange is undebatable.  64 Fed. Reg. 59232, 59237 
(Nov. 2, 1999).  

Renal cancer is, however, subject to a presumption of 
incurrence in service under certain circumstances, subject to 
adequate demonstration of the fact of exposure to ionizing 
radiation.  38 C.F.R. § 3.311(b) (2001).

On review of all of the evidence, it is clear that the only 
evidence of exposure to Agent Orange or to ionizing radiation 
in service is the veteran's assertion of his belief that he 
had such exposures.  His opinion is not competent evidence of 
such exposures, because he is a layman; he is neither a 
chemist, nor a nuclear scientist; he has no expertise that 
qualifies him to determine the composition of any substance 
to which he was exposed in service, or to determine that he 
was exposed to ionizing radiation.  Espiritu v. Derwinski, 2 
Vet App. 492 (1992).

Regarding renal cancer as due to exposure to Agent Orange, it 
is clear from his testimony that he mistakenly believes that 
napalm is an herbicide.  He did not serve in Vietnam, 
consequently, there is no statutory presumption afforded him 
that he was exposed to Agent Orange.  38 U.S.C.A. § 1116 
(West 1991 & Supp. 2001); Pub. L. No. 107-103, § 201, Dec. 
27, 2001, 115 Stat. 976 (to be codified as amended at 
38 U.S.C. § 1116).  Absent credible, probative evidence that 
he was exposed to Agent Orange in service, the Board need not 
even reach the question whether the veteran's renal cancer 
could be due to exposure to Agent Orange.

Regarding renal cancer claimed as due to exposure to ionizing 
radiation, the veteran has proffered pure speculation that he 
was exposed while patrolling areas of Subic Bay Naval Base 
where radiation warning signs were displayed.  The Board does 
not find credible the assertion that he was assigned to 
patrol areas with a risk of radiation exposure without the 
issue of a radiation dose detector.  His assertion that none 
of the security guards were issued dose badges reduces rather 
than increases the credibility of his assertion that he was 
exposed to ionizing radiation.  Issuance of such badges would 
be consistent with a place, time, and circumstance of service 
that included ionizing radiation exposure.  38 C.F.R. 
§ 3.303(a) (2001).  He was requested to provide lay 
corroboration from someone else similarly exposed, but he did 
not, which further undermines the credibility of his 
assertion that he patrolled without a dosimetry badge areas 
in which he was exposed to ionizing radiation.

Regulation provides for VA to make an assessment of the size 
and nature of radiation dose or doses under certain 
circumstances.  38 C.F.R. § 3.311(a) (2001).  However, 
determination of the fact of exposure is a condition 
precedent to consideration whether a claimed condition is due 
to exposure to ionizing radiation in service.  The veteran is 
not a "radiation-exposed veteran" who participated in a 
"radiation-risk activity" as defined in statute or 
regulation, consequently, his exposure is not presumed.  
38 U.S.C.A. § 1112(c)(3) (West Supp. 2001); 38 C.F.R. 
§ 3.309(d)(3) (2001).  If the veteran is not found to have 
been exposed to ionizing radiation in service, it shall not 
be determined that a disease has resulted from exposure to 
ionizing radiation in service.  38 C.F.R. § 3.311(b) (2001).

Finally, absent any presumption of exposure to ionizing 
radiation in service, the veteran may prove service 
connection on a direct basis.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In this case, the unrebutted evidence of 
record shows the veteran was sound upon entrance into 
service, consequently, there is no question of aggravation of 
renal cancer in service.  38 U.S.C.A. §§ 1111, 1153 (West 
1991); 38 C.F.R. §§ 3.304(b), 3.306 (2001).  There is no 
evidence of renal cancer in service, and no presumption 
applies.  38 U.S.C.A. § 1112 (West 1991 & Supp. 2001); 
38 C.F.R. §§  3.303(b), 3.307, 3.309 (2001).  There is no 
condition noted in service in connection with which the 
evidence could show continuity of symptomatology.  38 C.F.R. 
§ 3.303(b) (2001).  Consideration of all the medical 
evidence, including that pertinent to service, does not 
support the conclusion that renal cancer was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

In sum, the clear preponderance of the evidence is against 
finding entitlement to service connection for renal cancer 
with right ureterectomy, right nephrectomy and partial 
cystectomy as due to exposure to Agent Orange, exposure to 
ionizing radiation, or on a direct basis.


ORDER

Service connection for renal cancer with right ureterectomy, 
right nephrectomy and partial cystectomy is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

